DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/23/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 1 are objected to because of the following informalities:  
Claim(s) 1 recite a term “said operational electrical parameter” having antecedent term “an operational parameter” in line 3. The Examiner suggests the antecedent term “an operational electrical parameter” to restore antecedent clarity. 

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim(s) 1-3, 10-12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claim(s) 1-3, 5-7 and 9 of U.S. Patent Number: 10928453. Although the claims are not identical, they are not patentably distinct from each other because claimed subject matter are obvious variants to an ordinary skill in the art. For example, “an electric motor of a vehicle” vs. “an electrically operated object”; “operational electrical parameter including at least one of voltage and current” vs. “physical operational parameter variable including at least one of voltage and current” are considered equivalent. as illustrated below:

A# 17/182,844 (instant)
US 10928453 
1. a trend pattern monitoring system for diagnosing one or more operational states of an electric motor of a vehicle in real time by monitoring a trend pattern of an operational parameter of the electric motor in said one or more operational states, said one or more operational states including a start-up stage, a transition stage, and a steady-state stage, and said operational electrical parameter including at least one of voltage and current, comprising: 
a processor communicatively coupled to a power load wire of said electric motor; and 

a computer-readable storage medium having stored therein instructions which, when executed by the processor, cause the processor to: 

obtain respective electrical measurements of said electric motor during said one or more operational states, based on the respective electrical measurements, determine respective electrical patterns of said respective electrical measurements that correspond to said one or more operational states, compare the respective electrical patterns corresponding to said one or more operational states with respective baseline electrical patterns modeled for said one or more operational states to yield a comparison result, determine a status of said electric motor based on the comparison result, based on the comparison result, output to a display an indication of said status of said electric motor; and  identify an inefficiency or malfunction in said one or more operational states of the electric motor as indicated by the displayed indication prior to failure of the electric motor and/or one or more components driven thereby.
 
1. A trend pattern monitoring system for diagnosing an operational state of an electrically operated object in real time by monitoring a trend pattern of a physical operational parameter variable of the object, said operational state including a start-up stage, a transition stage, and a steady-state stage, said physical operational parameter variable including at least one of voltage and current comprising: 
a processor communicatively coupled to a power load wire of said electrically operated object; and
a computer-readable storage medium having stored therein instructions which, when executed by the processor, cause the processor to:
obtain respective measurements of a monitored system during a plurality of said operational stages, based on the respective measurements, determine respective patterns corresponding to the plurality of operational stages; compare the respective patterns corresponding to the plurality of operational stages with respective baseline patterns modeled for the plurality of operational stages to yield a comparison result, 


determine a status of said electrically operated object based on the comparison result, and output to a display an indication of said status of said electrically operated object; whereby an inefficiency or malfunction in the operational state of the electrically operated object as indicated by the displayed indication prior to failure of the electrically operated object.
2. the system of claim 1, wherein the computer-readable storage medium stores additional instructions which, when executed by the processor, cause the processor to model the respective baseline electrical patterns for said one or more operational states by: obtaining baseline electrical measurements of the monitored system corresponding to said one or more operational states of the electric motor and captured when the electric motor is operating above a threshold performance level to yield baseline electrical parameters; and based on the baseline electrical parameters, determining the respective baseline electrical patterns for said one or more operational states.
2. The system of claim 1, wherein the computer-readable storage medium stores additional instructions which, when executed by the processor, cause the processor to model the respective baseline patterns for the plurality of operational states by: obtaining baseline measurements of the monitored system corresponding to the plurality of operational states of the electrically operated object and captured when the electrically operated object is operating above a threshold performance level, to yield baseline measurements; and based on the baseline parameters, determining the respective baseline patterns for the plurality of operational states.

3. the system of claim 2, wherein the respective electrical measurements are captured at a first time, the computer-readable storage medium storing additional instructions which, when executed by the processor, cause the processor to model the respective electrical baseline patterns for said one or more operational states by: obtaining, at a second time that is different than the first time, baseline electrical measurements of the monitored system corresponding to said one or more operational states of the monitored system, wherein the second time is determined based on one of a usage history of the monitored system, a status of the monitored system, performance of the monitored system, and a maintenance status of the monitored system to yield baseline electrical parameters corresponding to the second time; and based on the baseline electrical parameters corresponding to the second time, determining the respective baseline electrical patterns for said one or more operational states.
3. The system of claim 2, wherein the respective measurements are captured at a first time, the computer-readable storage medium storing additional instructions which, when executed by the processor, cause the processor to model the respective baseline patterns for the plurality of operational states by: obtaining, at a second time that is different than the first time, baseline measurements of the monitored system corresponding to the plurality of operational stages of the monitored system, wherein the second time is determined based on one of a usage history of the monitored system, a status of the monitored system, performance of the monitored system, and a maintenance status of the monitored system; and based on the baseline measurements, determining the respective baseline patterns for the plurality of operational stages.
10. a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to: obtain respective electrical measurements of an electric motor of a vehicle during one or more operational states including a start-up stage, a transition stage, and a steady-state stage, based on the respective electrical measurements, determine respective electrical patterns of said respective electrical measurements that correspond to said one or more operational states, 4Application No. 17/182,844 compare the respective electrical patterns corresponding to said one or more operational states with respective baseline electrical patterns modeled for said one or more operational states to yield a comparison result, determine a status of said electric motor based on the comparison result, based on the comparison result, output to a display an indication of said status of said electric motor; and 
identify an inefficiency or malfunction in said one or more operational states of the electric motor as indicated by the displayed indication prior to failure of the electric motor.
5. A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to: obtain respective electrical measurements of an electrically operated object during a plurality of operational states including a start-up stage, a transition stage, and a steady-state stage, based on the respective measurements, determine respective patterns corresponding to the plurality of operational states, compare the respective patterns corresponding to the plurality of operational states with respective baseline patterns modeled for the plurality of operational states to yield a comparison result, determine a status of said electrically operated object based on the comparison result, and 
output to a display an indication of said status of said electrically operated object;  

whereby identify an inefficiency or malfunction in the operational state of the electrically operated object as indicated by the displayed indication prior to failure of the electrically operated object.
11. the non-transitory computer-readable storage medium of claim 10, wherein each of the respective electrical patterns comprises a set of values corresponding to at least one of one or more measured values received from a sensor and one or more values derived based on the one or more measured values, the set of values comprising at least one of: a stage-specific beginning time or date, a stage-specific duration, a stage-specific total real energy, a stage-specific total reactive energy, a stage-specific harmonic distortion, a stage- specific discrete harmonic component, a stage-specific cycle maximum power, and a stage- specific cycle minimum power factor.
6. The non-transitory computer-readable storage medium of claim 5, wherein each of the respective patterns comprises a set of values corresponding to at least one of one or more measured values received from a sensor and one or more values derived based on the one or more measured values, the set of values comprising at least one of: a stage-specific beginning time or date, a stage-specific duration, a stage-specific total real energy, a stage-specific total reactive energy, a stage-specific harmonic distortion, a stage- specific discrete harmonic component, a stage-specific cycle maximum power, and a stage- specific cycle minimum power factor.
12. the non-transitory computer-readable storage medium of claim 10, wherein the start- up stage comprises a first period where one or more operating parameters of the electric motor change from an inactive level, wherein the transition stage comprises a second period where said one or more operating parameters transition from the start-up stage to the steady state stage, wherein the steady-state stage comprises a third period where said one or more operating parameters indicate that a steady-state operation has started based on operation statistics of the electric motor, and wherein a shutdown stage comprises a fourth period where said one or more operating parameters indicate a decrease thereof.
7. The non-transitory computer-readable storage medium of claim 5, wherein the start-up stage comprises a first period where parameters change from an inactive level, wherein the transition stage comprises a second period where transitions from the start-up stage to the steady state stage, wherein steady-state stage comprises a third period where parameter statistics indicate a steady-state operation has started, and wherein a shutdown stage comprises a fourth period where measurements indicate a change from steady-state to an expected low value as the system ends an operational cycle.
19. a method for diagnosing one or more operational states of an electric motor of a vehicle in real time by monitoring a trend pattern of a physical operational parameter of the electric motor within said one or more operational states, said one or more operational states including a start-up stage, a transition stage, and a steady-state stage, said physical operational parameter including at least one of voltage and current, the method comprising: 6Application No. 17/182,844 continuously collecting in each of said one or more operational states and by a processor of an electrical pattern monitoring (ePM) device connected to at least one of a current sensor and a voltage sensor coupled to a power load wire of said electric motor, data values of the parameter from the electric motor from said at least one of a current sensor and a voltage sensor, said ePM device further including an output configured to transmit data to a remote device; monitoring, by said processor, for changes in value levels in the collected data and determining whether a detected change is greater than a predetermined significance factor; responsive to determining that a collected data value is stable by detecting that the change is less than the predetermined significance factor, creating or updating a level matrix with data corresponding to characteristics of the collected stable data value; responsive to determining that a collected data value is in transition between stable levels by detecting that the change is greater than the predetermined significance factor, creating or updating a transition matrix with data corresponding to characteristics of the collected transitional data value; forming, for each of said one or more operational states, said trend pattern as an operational electrical pattern of the parameter by combining data associated with the level matrix with data associated with the transition matrix; analyzing, by said processor, the operational electrical pattern to derive an indicator indicating a status of the electric motor in said one or more operational states; outputting the indicator, from said output of the said ePM device, to a display of said remote device; and correcting an inefficiency or malfunction in said one or more operational states of the electric motor as indicated by the indicator prior to failure of the electric motor.
9. A method for diagnosing an operational state of an electrically operated object in real time by monitoring a trend pattern of a physical operational parameter variable of the object, said operational state including a start-up stage, a transition stage, and a steady-state stage, said physical operational parameter variable including at least one of voltage and current, the method comprising: continuously collecting, by a processor of an electrical pattern monitoring (ePM) device connected to at least one of a current sensor and a voltage sensor coupled to a power load wire of said electrically operated object, data values of the variable from the electrically operated object from said at least one of a current sensor and a voltage sensor, said ePM device further including an output configured to transmit data to a remote device; monitoring, by said processor, for changes in value levels in the collected data and determining whether a detected change is greater than a predetermined significance factor; 
responsive to determining that a collected data value is stable by detecting that the change is less than the predetermined significance factor, creating or updating a level matrix with data corresponding to characteristics of the collected stable data value; responsive to determining that a collected data value is in transition between stable levels by detecting that the change is greater than the predetermined significance factor, updating a transition matrix with data corresponding to characteristics of the collected transitional data value; forming a representation of an operational pattern of the variable by combining data associated with the level matrix with data associated with the transition matrix; analyzing, by said processor, the operational pattern to derive an indicator indicating an operational state of the electrically operated object; 
outputting the indicator, from said output of the said ePM device, to a display of said remote device; and 
correcting an inefficiency or malfunction in the operational state of the electrically operated object as indicated by the indicator prior to failure of the electrically operated object.


Allowable Subject Matter
Claim(s) 4-9, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/           Primary Examiner, Art Unit 2868